WHEREAS, the opinion rendered by this Court on March 28, 1989, (548 So.2d 244), reversed the judgment of conviction of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this Court’s opinion, by Petition for Review, the Supreme Court of Florida, by its opinion filed March 29, 1990, and its mandate now lodged in this Court, quashed this Court's opinion 561 So.2d 528;
NOW THEREFORE, this Court vacates its opinion filed in the cause on March 28, 1989 adopts, as its own, the opinion of the Supreme Court of Florida and affirms the judgment below. Costs allowed shall be taxed in the trial court pursuant to Florida Rule of Appellate Procedure 9.400(a).